TABLE OF CONTENTS



Exhibit 10.1

Stock Purchase Agreement
For The Purchase
By
MediaNews Group, Inc.
Of
All Of The Outstanding Capital Stock Of
Diversified Suburban Newspapers, Inc.

January 4, 2005

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE I
Purchase and Sale of Capital Stock ARTICLE II
Purchase Price, Manner of Payment and Closing ARTICLE III
Non-Competition Covenants ARTICLE IV
Sellers’ Representations and Warranties ARTICLE V
Purchaser’s Representations and Warranties ARTICLE VI
Conduct Prior to the Closing ARTICLE VII
Conditions to Closing ARTICLE VIII
Closing ARTICLE IX
Post-Closing Matters ARTICLE X
Indemnification ARTICLE XI
Termination ARTICLE XII
Miscellaneous



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

                 
 
  ARTICLE I        
 
  Purchase and Sale of Capital Stock        
1.1
  Agreement to Purchase and Sell     1  
 
  ARTICLE II        
 
  Purchase Price, Manner of Payment and Closing        
2.1
  Purchase Price     2  
2.2
  Time and Place of Closing     2  
2.3
  Purchase Price Adjustment     2  
 
  ARTICLE III        
 
  Non-Competition Covenants        
3.1
  Non-Competition Covenants     5  
 
  ARTICLE IV        
 
  Sellers’ Representations and Warranties        
4.1
  Corporate; Enforceability of Obligations     6  
4.2
  Financial and Certain Related Matters     7  
4.3
  Advertising     10  
4.4
  Circulation\Advertising     11  
4.5
  Conduct of Business     11  
4.6
  Contracts, Etc.     12  
4.7
  Employees     13  
4.8
  Litigation and Claims     15  
4.9
  Environmental Matters     15  
4.10
  Real Estate     17  
4.11
  Intellectual Property     17  
4.12
  Second Class Mail     18  
4.13
  Deposits/Bonds     18  
4.14
  General     18  
 
  ARTICLE V        
 
  Purchaser’s Representations and Warranties        
5.1
  General     19  
 
  ARTICLE VI        
 
  Conduct Prior to the Closing        
6.1
  General     20  
6.2
  Sellers’ and the Company’s Obligations     20  
6.3
  Joint Obligations     22  

i



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                 
 
  ARTICLE VII        
 
  Conditions to Closing        
7.1
  Conditions to Sellers’ Obligations     23  
7.2
  Conditions to Purchaser’s Obligations     24  
 
  ARTICLE VIII        
 
  Closing        
8.1
  Form of Documents     26  
8.2
  Purchaser’s Deliveries     26  
8.3
  Sellers’ Deliveries     27  
 
  ARTICLE IX        
 
  Post-Closing Matters        
9.1
  Post-Closing Agreements     28  
9.2
  Inspection of Records     28  
9.3
  Further Assurances     29  
9.4
  Tax Returns, Credits and Refunds     29  
9.5
  Certain Assignments     29  
 
  ARTICLE X        
 
  Indemnification        
10.1
  General     30  
10.2
  Indemnification Obligations of Sellers     30  
10.3
  Purchaser’s Indemnification Obligations     32  
10.4
  Subrogation     32  
10.5
  Third Party Claims     32  
 
  ARTICLE XI        
 
  Termination        
11.1
  Right to Terminate     34  
11.2
  Remedies     34  
 
  ARTICLE XII        
 
  Miscellaneous        
12.1
  Risk of Loss     35  
12.2
  Publicity     35  
12.3
  Notices     35  
12.4
  Expenses     36  
12.5
  Entire Agreement     37  
12.6
  Survival: Non-Waiver     37  
12.7
  Applicable Law     37  
12.8
  Binding Effect: Benefit     37  
12.9
  Assignability     37  
12.10
  Amendments     38  
12.11
  Headings     38  

ii

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibits

          Exhibit A  
Definitions
Exhibit B  
Form of Estimated and Final Purchase Price Adjustment Schedule

Disclosure Schedules

          Section 4.1(c)  
Schedule of Capital Stock
Section 4.1(d)  
Schedule of Subsidiaries
Section 4.1(f)  
Schedule of Required Consents
Section 4.1(g)  
Schedule of Conflicts, Breaches and Violations
Section 4.2(a)  
Schedule of Balance Sheets
Section 4.2(b)  
Schedule of Statements of Income and Cash Flow
Section 4.2(c)  
Schedule of Tax Returns
Section 4.2(d)  
Schedule of Equipment
Section 4.2(f)  
Schedule of Insurance Policies
Section 4.2(i)  
Schedule of Certain Business Relationships
Section 4.3(a)  
Schedule of Advertising Revenues
Section 4.3(b)  
Schedule of Advertising Cancellations or Material Modifications
Section 4.4(a)  
Circulation Schedule
Section 4.4(c)  
Schedule of Changes in Advertising and Circulation Policies
Section 4.5(a)  
Schedule of Certain Business Occurrences
Section 4.6(a)  
Schedule of Contracts and Certain Other Documents
Section 4.6(b)  
Schedule of Certain Defaults and Related Occurrences
Section 4.6(c)  
Schedule of Permits
Section 4.7(b)  
Schedule of Pending and Threatened Labor Disputes and Grievances
Section 4.7(b)(iv)  
Schedule of Former Employees, Spouses and/or their Dependents Currently
Receiving Medical Benefits
Section 4.7(b)(v)  
Schedule of Employees
Section 4.7(c)  
Schedule of Employment Losses
Section 4.8(a)  
Schedule of Pending and Threatened Claims, Litigation, Arbitrations and
Investigations
Section 4.9(a)  
Schedule of Environmental Permits,
Section 4.9(c)  
Schedule of Containers (Above Ground and Underground Storage Tanks)
Section 4.9(f)  
Schedule of Asbestos, PCB’s, Hazardous Materials and Liens
Section 4.10(a)  
Schedule of Real Estate
Section 4.11(a)  
Schedule of Intellectual Property
Section 4.11(b)  
Schedule of Royalty Obligations
Section 4.13  
Schedule of Security Deposits, Surety Deposits and Bonds
Section 4.14  
Schedule of Other Assets

iii

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



STOCK PURCHASE AGREEMENT

     This Stock Purchase Agreement (the “Agreement”) is entered into this 4th
day of January, 2005 by and between The Singleton Family Revocable Trust and
Peter Bernhard (collectively, the “Sellers”) and MediaNews Group, Inc., a
Delaware corporation (the “Purchaser”).

     WHEREAS, Sellers own all of the outstanding capital stock of Diversified
Suburban Newspapers, Inc., a Delaware corporation (the “Company”), which is
engaged in the business of printing, publishing and distributing The Park
Record, a twice weekly newspaper principally circulated in Summit County, Utah
(the “Newspaper”) and which also conducts a commercial printing business out of
its facilities in Murray, Utah (collectively, the “Business”).

     WHEREAS, Sellers desire to sell and Purchaser desires to acquire from
Sellers, as of the Closing Date, all of Sellers’ right, title and interest in
all of the outstanding capital stock of the Company (the “Capital Stock”), upon
the terms and subject to the conditions contained in this Agreement.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements and warranties herein contained, the parties agree as follows:



ARTICLE I
Purchase and Sale of Capital Stock

     1.1      Agreement to Purchase and Sell.      On the terms and subject to
the conditions contained in this Agreement, Purchaser agrees to purchase from
Sellers, and Sellers agree to sell, transfer, convey, assign and deliver to
Purchaser, at the Closing, all of their right, title and interest in and to the
Capital Stock. The Capital Stock shall be sold to Purchaser free and clear of
any Liens, as hereinafter provided.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE II
Purchase Price, Manner of Payment and Closing

     2.1      Purchase Price.      The purchase price for the Capital Stock
shall be Eight Million Dollars ($8,000,000), subject to adjustment as provided
in Section 2.3. hereof (the “Purchase Price”). The portion of the Purchase Price
to be paid at the Closing, all of which shall be payable by wire transfer of
immediately available funds, shall be Eight Million Dollars ($8,000,000), as
increased or decreased, as appropriate, by the Estimated Purchase Price
Adjustment, calculated in the manner set forth in Section 2.3 of this Agreement.

     2.2      Time and Place of Closing.      The transaction contemplated by
this Agreement shall be consummated (the “Closing”) on Tuesday, January 4, 2005
at the offices of Purchaser’s counsel, Hughes Hubbard & Reed LLP, 1775 I Street,
NW, Suite 600, Washington, D.C. 20006 and shall be deemed to have occurred as of
the close of business on such date. The date on which the Closing occurs in
accordance with the preceding sentence is referred to in this Agreement as the
“Closing Date.”

     2.3      Purchase Price Adjustment.

          (a)      Estimated Purchase Price Adjustment.      Not later than ten
(10) Business Days before the Closing Date, Sellers shall prepare and deliver to
Purchaser a schedule, in the form of Exhibit B to this Agreement, which sets
forth the Estimated Purchase Price Adjustment, calculated in the manner
hereinafter provided (the “Estimated Purchase Price Adjustment Schedule”) based
upon the books and records of the Company as of November 30, 2004 (the “Estimate
Date”) and taking due account of the various matters the parties contemplate
will occur immediately prior to or concurrently with the Closing which are
described and set forth in Sections 7.1(f)-(i) and 7.2(f)-(m) of this agreement.
Subject to the provisions of this Section 2.3, the Estimated Purchase Price
Adjustment Schedule shall be prepared in accordance with GAAP and consistent
with the Company’s past accounting practices (to the extent those past practices
are in accordance with GAAP), and shall fairly reflect (i) the current assets of
the Company, as thus calculated, certain additional payments by the Company
during its current fiscal year relative to the purchase of a new printing press
(including the Two Hundred Fifty Thousand Dollars paid to The Gallup Independent
Company for that printing press and certain related equipment, the Company’s
payments for related legal and other transactional expenses for such purchase in
the amount of Five Thousand Dollars, the Company’s payments to Offset Services,
Inc. for disassembly and transportation of that press to Offset Services’
facilities in Sacramento, California in the amount of Twenty-Seven Thousand Two
Hundred Thirty-Six Dollars and the Company’s payments to Interior Construction
Specialists of Six Thousand Five Hundred Fifty Dollars, for a total of Two
Hundred Eighty-Eight Thousand Seven Hundred Eighty-Six Dollars in press related
expenditures), and a Fifty Thousand Dollar credit for the agreed upon value of
the tax benefits attributable to the carryforward of the Company’s

-2-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



anticipated net operating loss for the period July 1, 2004 — December 31, 2004,
after taking into account the Special Bonus to be paid by the Company to Andy
Bernhard described in Section 7.1(h) of this Agreement (all of which assets,
payments and credits are hereinafter collectively referred to as the Company’s
“Current Assets”); provided, however, that, except to the extent of the Fifty
Thousand Dollar credit for the agreed value of the tax benefits attributable to
the carryforward specifically described in this clause (i) and the additional
Twenty-Nine Thousand Seven Hundred Ten Dollar credit for anticipated refunds
attributable to FY 2005 estimated federal and state income tax payments
reflected on Exhibit B to this Agreement, Current Assets shall not include any
tax benefits (or any part of the value thereof) attributable to any tax losses,
credits, carryovers, refunds of taxes, or other tax attributes of the Company,
and (ii) those liabilities of the Company, as of the Estimate Date, which are
required, in accordance with GAAP, and consistent with the Company’s past
accounting practices (to the extent those practices are in accordance with
GAAP), to be reflected on the Company’s balance sheet, exclusive of any
indebtedness owed by the Company to any shareholder other than for previous cash
advances to the Company, or for consulting fees earned since July 1, 2004 but
not yet paid or of liabilities for deferred taxes, (all of which liabilities are
hereinafter referred to as the Company’s “Balance Sheet Liabilities”). In the
event that as of the Estimate Date the amount of the Current Assets of the
Company exceeds the amount of the Company’s Balance Sheet Liabilities, as set
forth on the Estimated Purchase Price Adjustment Schedule, then the Purchase
Price shall be increased by the amount of such excess (the “Estimated Purchase
Price Increase”). In the event that as of the Estimate Date the amount of the
Company’s Balance Sheet Liabilities exceeds the amount of the Current Assets of
the Company, as set forth on the Estimated Purchase Price Adjustment Schedule,
then the Purchase Price shall be reduced by the amount of such excess (the
“Estimated Purchase Price Reduction”).

          (b)      Final Purchase Price Adjustment Schedule.      One hundred
twenty (120) days after the Closing Date, Purchaser shall cause the Company to
prepare and deliver to the Sellers a schedule, also in the form of Exhibit B to
this Agreement, which sets forth the Final Purchase Price Adjustment, calculated
in the manner hereinafter provided (the “Final Purchase Price Adjustment
Schedule”) based upon the books and records of the Company as of the Closing
Date. Subject to the provisions of this Section 2.3, the Final Purchase Price
Adjustment Schedule shall be prepared in accordance with GAAP and consistent
with the Company’s past accounting practices (to the extent those past practices
are in accordance with GAAP), shall take due account of the various matters the
parties contemplate will occur immediately prior to or concurrently with the
Closing which are described and set forth in Sections 7.1(f)-(i) and 7.2(f)-(m)
of this agreement, and shall fairly present the Current Assets and the Balance
Sheet Liabilities of the Company as of the Closing Date; provided, however,
that, except to the extent of the Fifty Thousand Dollar credit for the agreed
value of the tax benefits attributable to the carryforward specifically descried
in this clause (i) and the additional Twenty-Nine Thousand Seven Hundred Ten
Dollar credit for anticipated refunds attributable to FY 2005 estimated federal
and state income tax payments reflected on Exhibit B to this Agreement, Current
Assets shall not include any tax benefits (or any part of the value thereof)
attributable to any tax losses, credits, carryovers, refunds of taxes, or other
tax attributes of the Company; and, provided further, that, for purposes of

-3-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the Final Purchase Price Adjustment Schedule only, the value of the Company’s
accounts receivables shall be based upon Purchaser’s actual collections thereof
during the ninety (90) day period immediately following the Closing, with all
such collections being accounted for on a FIFO basis, except in the case of bona
fide customer disputes, and with Purchaser only offering payment discounts with
respect to such collections consistent with the Company’s practices prior to
Closing and the value of the Company’s prepaid expenses shall also include all
payroll expenses and related payroll taxes incurred relative to employees of The
Park Record for the period January 1, 2005 through January 4, 2005. The amount,
if any, by which the amount of the Current Assets exceeds the amount of the
Balance Sheet Liabilities of the Company, as of the Closing Date, as set forth
on the Final Purchase Price Adjustment Schedule, is referred to herein as the
“Final Purchase Price Increase”. The amount, if any, by which the amount of the
Balance Sheet Liabilities of the Company exceeds the amount of the Current
Assets of the Company, as set forth on the Final Purchase Price Adjustment
Schedule, is referred herein as the “Final Purchase Price Reduction”.

     Within ten (10) days after the earlier of approval of the Final Purchase
Price Adjustment Schedule by Sellers and Purchaser or the final resolution of
any dispute as provided in Section 2.3(c) (such date of approval or final
resolution being referred to as the “Due Date”), Purchaser agrees to pay to
Sellers the following amount, to the extent applicable:

                    (i)      if there was an Estimated Purchase Price Increase
pursuant to Section 2.3(a), the amount (if any) by which such Estimated Purchase
Price Increase is less than any Final Purchase Price Increase pursuant to this
Section 2.3(b) (for example, if there was an Estimated Purchase Price Increase
of $1.00 and a Final Purchase Price Increase of $2.00, Purchaser shall pay to
Sellers $1.00); or

                    (ii)      if there was an Estimated Purchase Price Reduction
pursuant to Section 2.3(a), the amount (if any) by which any Final Purchase
Price Increase pursuant to this Section 3.3(b) is greater than such Estimated
Purchase Price Reduction (expressed as a negative number) (for example, if there
was an Estimated Purchase Price Reduction of $1.00 and a Final Purchase Price
Increase of $1.00, Purchaser shall pay to Sellers $2.00); or

                    (iii)      if there was an Estimated Purchase Price
Reduction pursuant to Section 2.3(a), the amount (if any) by which such
Estimated Purchase Price Reduction is greater than any Final Purchase Price
Reduction pursuant to this Section 3.3(b) (for example, if there was an
Estimated Purchase Price Reduction of $2.00 and a Final Purchase Price Reduction
of $1.00, Purchaser shall pay to Sellers $1.00).

     Within ten (10) days after the Due Date, Sellers agree to pay Purchaser the
following amount, to the extent applicable:

                    (i)      if there was an Estimated Purchase Price Increase
pursuant to Section 2.3(a), the amount (if any) by which such Estimated Purchase
Price Increase

-4-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



is greater than any Final Purchase Price Increase pursuant to this
Section 3.3(b) (for example, if there was an Estimated Purchase Price Increase
of $2.00 and a Final Purchase Price Increase of $1.00, Sellers shall pay to
Purchaser $1.00); or

                    (ii)      if there was an Estimated Purchase Price Increase
pursuant to Section 2.3(a), the amount (if any) by which such Estimated Purchase
Price Increase is greater than any Final Purchase Price Reduction (expressed as
a negative number) pursuant to this Section 2.3(b) (for example, if there was an
Estimated Purchase Price Increase of $1.00 and a Final Purchase Price Reduction
of $1.00, Sellers shall pay to Purchaser $2.00); or

                    (iii)      if there was an Estimated Purchase Price
Reduction pursuant to Section 2.3(a), the amount (if any) by which such
Estimated Purchase Price Reduction is less than any Final Purchase Price
Reduction pursuant to this Section 2.3(b) (for example, if there was an
Estimated Purchase Price Reduction of $1.00 and a Final Purchase Price Reduction
of $2.00, Sellers shall pay to Purchaser $1.00).

          (c)      Disputes.      In the event of a dispute between Sellers and
Purchaser as to any matter set forth in Sections 2.3(a) or 2.3(b), Sellers and
Purchaser shall use reasonable efforts to resolve any such dispute, but if a
final resolution is not obtained within thirty (30) days after the Final
Purchase Price Adjustment Schedule is delivered to Purchaser, any remaining
dispute shall be resolved by Deloite & Touche, LLP, or, if such firm declines to
act in such capacity, to such other nationally recognized firm of independent
public accountants, as shall be mutually agreed upon by Sellers and Purchaser.
Such accounting firm may use such auditing procedures as it may deem appropriate
and the decision of such accounting firm shall be binding and conclusive upon
the parties. The costs and fees of such accounting firm shall be borne one-half
by Sellers and one-half by Purchaser.

          (d)      Certain Additional Collections of Accounts Receivables.     
During the period commencing on the ninety-first day following the Closing and
continuing throughout June 30, 2005, Purchaser shall cause the Company to
continue to use reasonable, good faith efforts (not involving litigation or the
threat thereof or the engagement of a collection agent) to collect the accounts
receivables of the Company that were outstanding at the Closing and which were
not collected during the ninety (90) day period immediately following the
Closing. All additional collections received by Sellers relative to these
accounts, on a FIFO basis, through June 30, 2005, shall not later than July 31,
2005 be remitted to Sellers.



ARTICLE III
Non-Competition Covenants

     3.1      Non-Competition Covenants.      As a further inducement for
Purchaser to enter into this Agreement, Sellers each agree that from and after
the Closing and continuing for a period of five (5) years from the Closing,
Sellers shall not own more

-5-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



than 5% of the issued and outstanding voting stock of, control, be employed by,
consult with or otherwise be associated with any publications containing paid
advertising which are distributed in Sumit County, Utah other than publications
which are published by the Company or the Purchaser or any Affiliate thereof.



ARTICLE IV
Sellers’ Representations and Warranties

     Sellers jointly and severally represent and warrant to Purchaser that,
except as set forth in the schedule delivered by Sellers to Purchaser
concurrently herewith and identified as the “Disclosure Schedule”:

     4.1      Corporate; Enforceability of Obligations.

          (a)      The Company is a corporation duly organized, existing and in
good standing under the laws of the state of Delaware. The Company has all
necessary corporate power and authority to own its properties and assets and to
conduct its business as now conducted.

          (b)      The Company has qualified as a foreign corporation, and is in
good standing, under the laws of the state of Utah and all other jurisdictions
where the nature of its business or the nature or location of its assets
requires such qualification.

          (c)      The authorized capitalization of the Company consists solely
of 1,000 shares of common stock, no par value. Of these shares, 800 shares are
issued and outstanding (the “Capital Stock”) and all of such issued and
outstanding shares are owned of record and beneficially solely by Sellers. Each
of the shares of Capital Stock is validly issued, fully paid and nonassessable
and is not owned or held in violation of any preemptive right of any shareholder
of the Company. As of the Closing, each of the shares of Capital Stock will be
free from all liens, claims, charges and encumbrances and will not be subject to
any restrictions with respect to transferability other than as required by
federal and state securities laws. Neither the Company nor either of the Sellers
is obligated or has any plans prior to Closing to issue or acquire, or grant
options, warrants, or other rights with respect to, any shares of Capital Stock
or with respect to any other securities of the Company. Upon transfer of the
Capital Stock to the Purchaser hereunder at Closing, the Purchaser will own the
entire legal and beneficial interest in the Capital Stock, free and clear of all
liens, claims, charges and encumbrances, except those imposed through acts of
the Purchaser. Section 4.1(c) of the Disclosure Schedule accurately describes
and sets forth the authorized, issued and outstanding capital stock of the
Company and the persons who directly or indirectly own all of the legal and
beneficial interests therein. Except as described and set forth in Section
4.1(c) of the Disclosure Schedule, no shares of capital stock of the Company are
reserved for issuance, none are held as treasury shares, there are no
outstanding warrants, options or commitments to issue, sell, redeem or purchase
any shares of

-6-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



capital stock of the Company and there are no material agreements pertaining to
any shares of capital stock of the Company.

          (d)      The Company does not own, directly or indirectly, any capital
stock or other interests in any corporation, limited liability company,
partnership, joint venture or other entity (“Subsidiary”), except as described
and set forth in Section 4.1(d) of the Disclosure Schedule.

          (e)      The Agreement will, when signed by Sellers, be valid and
binding upon Sellers, enforceable in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, moratorium or similar laws,
and except as may be limited by the exercise of judicial discretion in applying
general principles of equity.

          (f)      Other than as set forth in Section 4.1(f) of the Disclosure
Schedule, no consent, authorization, order or approval of, or filing or
registration with, any governmental authority or other person is required for
the execution and delivery of this Agreement and the consummation by Sellers of
the transaction contemplated by these agreements.

          (g)      Other than as set forth in Section 4.1(g) of the Disclosure
Schedule, neither the execution and delivery of this Agreement by Sellers, nor
the consummation by Sellers of the transactions contemplated hereby and thereby,
will conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the Company’s Certificate of Incorporation or By-laws,
(ii) any statute or administrative regulation, (iii) any order, writ,
injunction, judgment or decree of any court or any governmental authority or any
arbitration award applicable to either of the Sellers or the Company, or
(iv) any material contract or agreement to which either of the Sellers or the
Company is a party or by which the Capital Stock of the Company or either of the
Sellers may be bound, nor give rise to any default, acceleration, or right of
termination under any such contract or agreement.

     4.2      Financial and Certain Related Matters.

          (a)      Balance Sheets.       The balance sheets of the Company as of
June 30, 2002, June 30, 2004, June 30, 2004 and November 30, 2004, as set forth
in Section 4.2(a) of the Disclosure Schedule, fairly present the financial
position of the Company as at such dates in accordance with generally accepted
accounting principles consistently applied for the periods covered thereby,
except for information ordinarily contained in footnotes to audited financial
statements, and except as otherwise stated in Section 4.2(a) of the Disclosure
Schedule.

          (b)      Statement of Income and Cash Flows.      The statements of
income and cash flows for the years ended June 30, 2002, June 30, 2003 and
June 30, 2004 and for the five-month period ended November 30, 2004, as set
forth in Section 4.2(b) of the Disclosure Schedule, fairly present the results
of operations and changes in cash flows of the Company for the periods then
ended in accordance with generally accepted accounting principles consistently
applied, except for information ordinarily contained in

-7-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



footnotes to audited financial statements, and except as otherwise stated in
Section 4.2(b) of the Disclosure Schedule. Such income statements do not contain
or reflect any items of special, extraordinary or nonrecurring income or expense
except as expressly specified therein. All expenses associated with the
operation of the business of the Park Record and Murray Printing have been fully
reflected and charged on such income statements, and such income statement do
not, because of the provision of services or the bearing of expenses by any
other person or entity or for any other reason, understate the true costs and
expenses of conducting the business of the Park Record and Murray Printing.

          (c)      Tax Matters.

                    (i)      Each of the Company and its Subsidiaries has filed
all tax returns that it was required to file. All such tax returns were correct
and complete in all respects. All taxes payable by the Company or any of its
Subsidiaries (whether or not shown on any tax return) for all periods ending on
or before June 30, 2004 have been paid in full, or are adequately provided for
by reserves (including reserves for deferred taxes), accruals or other
provisions reflected on the November 30, 2004 balance sheet described in
Section 4.2(a) hereof and on the books and records of the Company. None of the
Company or any of its Subsidiaries currently is the beneficiary of any extension
of time within which to file any tax return. No claim has ever been made by an
authority in a jurisdiction where the Company or any of its Subsidiaries does
not file tax returns that it is or may be subject to taxation by that
jurisdiction. There are no security interests on any of the assets of the
Company or any of its Subsidiaries that arose in connection with any failure (or
alleged failure) to pay any tax.

                    (ii)      The Company and each of its Subsidiaries has
withheld and paid all taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other third party.

                    (iii)      The Company does not expect any authority to
assess any additional taxes against it or any Subsidiary for any period for
which tax returns have been filed. There is no dispute or claim concerning any
tax liability of the Company or any of its Affiliates either (A) claimed or
raised by any authority in writing or (B) as to which the Sellers have
knowledge. Section 4.2(c) of the Disclosure Schedule lists all federal, state,
local, and foreign income tax returns filed with respect to the Company or any
of its Subsidiaries for taxable periods ended on or after June 30, 1999,
indicates those tax returns that have been audited by either the IRS or any
taxing authority within the state of Utah, and indicates those tax returns that
currently are the subject of audit by either the IRS or any such taxing
authority. Sellers have delivered to the Purchaser correct and complete copies
of all state and federal income tax returns, examination reports, and statements
of deficiencies assessed against or agreed to by the Company or any of its
Subsidiaries since June 30, 1999.

                    (iv)      None of the Company or any of its Subsidiaries has
at the request of the IRS or any other taxing authority waived in writing any
statute of

-8-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



limitations in respect of taxes or agreed to any extension of time with respect
to a tax assessment or deficiency.

                    (v)      None of the Company or any of its Subsidiaries has
filed a consent under Code Section 341(f) concerning collapsible corporations.
None of the Company or any of its Subsidiaries has made any payments, is
obligated to make any payments, or is a party to any agreement that under
certain circumstances could obligate it to make any payments that would not be
deductible under Code Section 280G. Each of the Company and its Subsidiaries has
disclosed on its federal income tax returns all positions taken therein that
could give rise to a substantial understatement of federal income tax within the
meaning of Code Section 6662. None of the Company or any of its Subsidiaries is
a party to any tax allocation or sharing agreement. None of the Company, Sellers
or any of its Subsidiaries (A) has been a member of an affiliated group filing a
consolidated federal income tax return (other than a group the common parent of
which was the Company) or (B) has any liability for the taxes of any person
(other than any of the Company or any of its Subsidiaries) under Treas. Reg.
Section 1.1502-6 (or any similar provision of state, local, or foreign law), as
a transferee or successor, by contract, or otherwise.

                    (vi)      Section 4.2(c) of the Disclosure Schedule
correctly sets forth the following information with respect to the Company as of
its taxable year ended June 30, 2004: (A) the basis for federal and state tax
purposes of the Company’s assets; (B) the amount of any net operating loss, net
capital loss, unused investment or other credit, unused foreign tax, or excess
charitable contribution allocable to the Company; and (C) the amount of any
deferred gain or loss allocable to the Company arising out of any deferred
intercompany transaction.

                    (vii)      The unpaid taxes of the Company and its
Subsidiaries did not, as of November 30, 2004, exceed the reserve for tax
liability reflected on the November 30, 2004 balance sheet of the Company
described in Section 4.2(a) of this Agreement.

          (d)      Equipment.      Section 4.2(d) of the Disclosure Schedule
sets forth a complete and correct list and brief description of all Equipment
material to the Business. The Company owns outright and at Closing will own
outright and have good title to all the Equipment, free and clear of all Liens
other than Permitted Liens. Other than as set forth in Section 4.2(d) of the
Disclosure Schedule, all material items of Equipment are in good operating
condition and repair, ordinary wear and tear excepted, and are sufficient and
appropriate for current uses in connection with the business of the Newspaper.

          (e)      Inventory.      All of the Inventory is in the physical
possession and control of the Company at its facilities or in transit from
suppliers. The Inventory is in usable and/or saleable condition and of a quality
and quantity historically usable and/or saleable in the normal course of
business and consistent with past practice.

          (f)      Insurance.      Section 4.2(f) of the Disclosure Schedule
contains a true and correct list and description of all insurance policies which
are owned by the

-9-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Company or which name the Company as insured or which pertain to the Capital
Stock, the Business, the Newspaper or the Company, or employees of any of the
foregoing. All such insurance policies are in full force and effect, and the
Company has not received notice of termination or non-renewal of any such
insurance policies.

                    (g)      Accounts Receivable.      All accounts receivable
of the Company have arisen in the ordinary course of business, represent
indebtedness incurred for fair value by the applicable account debtor in bona
fide third party transactions and all bad debts relating thereto are properly
reserved for in the books and records of the Company and the balance sheets set
forth in Section 4.2(a) of the Disclosure Schedule, in accordance with GAAP. The
Company owns the Accounts Receivable free and clear of all Liens.

                    (h)      Accounts Payable.      Since January 1, 2004, the
Company has paid its accounts payable and has collected or otherwise treated its
Accounts Receivable in the ordinary course of business consistent with past
practices of the Company.

                    (i)      Certain Business Relationships.      Section 4.2(i)
of the Disclosure Schedule sets forth every material business relationship
(other than normal employment relationships and other than as may pertain to the
Excluded Assets) between Sellers, on the one hand, and the Company or any of the
Company’s Affiliates, officers or directors, on the other hand, which is related
to the Newspaper, the Business or the Company. None of Sellers or said parties
(other than the Company) owns any assets which are used in the operations of the
Company, the Business or the Newspaper, except for Excluded Assets or as
reflected in Section 4.2(i) of the Disclosure Schedule.

     4.3      Advertising.       With respect to advertising matters:

          (a)      Section 4.3(a) of the Disclosure Schedule sets forth a
complete and correct list of and the amounts of revenue generated by the
Company’s largest (by dollar amount) (A) 10 retail advertisers, (B) 10 preprint
advertisers, (C) 10 classified advertisers and (D) commercial printing customers
for the twelve months ending November 30, 2004.

          (b)      Except as set forth in Section 4.3(b) of the Disclosure
Schedule, Sellers have not previously had any actual or threatened cancellation,
non-renewal or material modification of any agreements or relationships with
advertisers or commercial printing customers listed in Section 4.3(a) of the
Disclosure Schedule, and, to the knowledge of the Sellers, no advertisers or
commercial printing customers listed in Section 4.3(a) of the Disclosure
Schedule intend to (A) cancel previously scheduled or contracted for commercial
printing or advertising in the Newspaper for the period following the Closing,
or (B) terminate or modify significantly their relationship with the Company.

-10-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     4.4      Circulation\Advertising.       With respect to circulation and
advertising matters:

          (a)      Since December 1, 2003, the Company has not taken any action
which was designed to result in a material reduction in circulation of the
Newspaper.

          (b)      Since December 1, 2003, the Company has not made any material
change in its policies for the pricing of circulation or advertising for the
Newspaper, or for commercial printing services except as is set forth in
Section 4.4(c) of the Disclosure Schedule.

     4.5 Conduct of Business.

          (a)      Except as set forth in Section 4.5(a) of the Disclosure
Schedule, since December 1, 2003, the Company has not:

                    (i)      sold or in any way transferred or otherwise
disposed of any of its assets or property having an aggregate value of $5,000 or
more, except for (A) use of Inventory in the usual and ordinary course of
Business and (B) cash applied in payment of the Company’s liabilities;

                    (ii)      suffered any casualty, damage, destruction or
loss, or any material interruption in use, of any material assets or property
(whether or not covered by insurance), on account of fire, flood, riot, strike
or other hazard or Act of God in the aggregate of $5,000 or more;

                    (iii)      made or suffered any material change in the
conduct or nature of any aspect of the business of the Company;

                    (iv)      waived any material right or canceled or
compromised any material debt or claim, other than in the ordinary course of
business and not in excess of $5,000 for any item or $25,000 in the aggregate;

                    (v)      increased the compensation payable to any employee
in excess of 4% per year and other than in accordance with past practices;

                    (vi)      hired, terminated or lost the services through
death, retirement or resignation of any employee who has or had annual
compensation in excess of $25,000;

                    (vii)      issued any notes, bonds, debentures or other
corporate securities evidencing money borrowed in each case in a principal
amount in excess of $5,000 in the aggregate;

-11-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (viii)      modified any existing, or entered into or
assumed any new contract, lease, license or other agreement which individually
require payments in excess of $5,000 or in the aggregate require payments in
excess of $10,000;

                    (ix)      committed to make any capital expenditure in an
aggregate amount exceeding $10,000 which as of the Closing Date will not have
been paid in full;

                    (x)      made any material change in accounting methods or
principles; or

                    (xi)      without limitation by the enumeration of any of
the foregoing, except for the execution of this Agreement, (A) entered into any
material transaction or taken any material action other than in the usual and
ordinary course of business, or (B) taken any action that, if taken after the
date hereof, would constitute a material breach of any of the covenants set
forth in Article VI hereof.

          (b)      Since December 1, 2003, the Company has not suffered or been
threatened with any material adverse change in the business, operations, assets,
liabilities, financial condition or prospects of the Company or with respect to
the paid circulation of the Newspaper, including, without limiting the
generality of the foregoing, the existence or threat of any labor dispute, or
any material adverse change in, or loss of, any relationship between the Company
and any of its customers (including, without limitation, advertisers,
subscribers and dealers), suppliers or key employees.

     4.6      Contracts, Etc.

          (a)      Except as described and set forth therein, Section 4.6(a) of
the Disclosure Schedule correctly and completely lists and describes and
contains a true copy of all material contracts, leases, licenses (other than
Permits), agreements, employee benefit plans and related trusts to which the
Company is a party and/or which relate to the conduct of the Company’s business,
including, without limitation collective bargaining agreements, employment and
employment related agreements and plans, inclusive of commission and bonus
plans; covenants not to compete; loan agreements; notes; security agreements;
sales representative, distribution, franchise, advertising and similar
agreements; license agreements; commercial printing contracts; subscriptions;
purchase orders and purchase contracts and sales orders and sales contracts
exclusive of: (i) contracts cancelable without material penalty by the Company
upon ninety (90) or fewer days notice, (ii) contracts relating to the sale of
advertising or subscriptions based upon rate card rates in effect on the dates
such contracts were entered into, or (iii) contracts calling for the payment by
the Company after the date hereof of $5,000 or less in the aggregate. All
contracts, subscriptions, leases and other instruments referred to in this
Section 4.6(a), and all other contracts or instruments to which the Company is a
party or which relate to the business of the Company, are in full force and
binding upon the Company. No material default by the Company has occurred
thereunder and, to the best of the Sellers’ knowledge, no material default by
any other contracting parties has occurred thereunder.

-12-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b)      Other than as set forth in Section 4.6(b) of the Disclosure
Schedule, the Company is not a party to, or bound by, any material, unexpired,
undischarged or unsatisfied written or oral contract, agreement, indenture,
mortgage, debenture, note or other instrument under the terms of which
performance by the Company according to the terms of this Agreement will
constitute a material default or an event of acceleration, or whereby timely
performance by the Company according to the terms of this Agreement may be
prohibited, prevented or materially delayed.

          (c)      Section 4.6(c) of the Disclosure Schedule contains a true and
correct copy of every material license, permit, registration and governmental
approval, agreement and consent applied for, pending by, issued or given to the
Company by any governmental authority, and every material agreement with
governmental authorities (Federal, state, local or foreign) entered into by the
Company, which is in effect or has been applied for or is pending, in each event
with respect to the Company, exclusive of Environmental Permits (the “Permits”).
Such Permits constitute all material licenses, permits, registrations, approvals
and agreements and consents (other than Environmental Permits) which are
required in order for the Company to conduct its business as presently
conducted. The Company is in material compliance with each of its Permits and no
default by the Company has occurred with respect to any of its Permits.

     4.7      Employees.

          (a)      With respect to employees of the Company:

                    (i)      All employee benefit plans, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974 (“ERISA”)
(the “Employee Benefit Plans”), maintained by the Company or any affiliate of
the Company, as determined under Section 414(b), (c), (m) or (o) of the Internal
Revenue Code of 1986 (the “Code”) (“ERISA Affiliate”), comply in all material
respects with and are and have been operated in substantial accordance with each
applicable provision of ERISA, the Code (including, without limitation, the
requirements of Code Section 401(a) to the extent any of such plans which is an
employee pension benefit plan (within the meaning of Section 3(a) of ERISA) is
intended to conform to that section), other Federal statutes, state law
(including, without limitation, state law) and the regulations and rules
promulgated pursuant thereto or in connection therewith. Neither the Company nor
any ERISA Affiliate has any notice or knowledge of any violation of any of the
foregoing by any Employee Benefit Plan.

                    (ii)      Each Employee Benefit Plan which is an employee
welfare benefit plan (within the meaning of Section 3(1) of ERISA) and which is
a group health plan (within the meaning of Section 5000(b)(1) of the Code)
complies with and has been operated in accordance with each of the requirements
of Section 162(i) of the Code as in effect for years beginning prior to 1989,
Section 4980B of the Code for years beginning after December 31, 1988, and
Part 6 of Subtitle B of Title I of ERISA (“COBRA”). There are no pending or, to
the best knowledge of the Company,

-13-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



threatened claims, suits or other proceedings by any employee or former employee
of the Company or by the beneficiary, dependent or representative of any such
person, involving the failure of any group health plan ever maintained by the
Company to comply with the health care continuation requirements of COBRA.

                    (iii)      Neither the Company nor any ERISA Affiliate has
incurred any liability to the Pension Benefit Guaranty Corporation (“PBGC”) as a
result of the voluntary or involuntary termination of an employee pension
benefit plan which is subject to Title IV of ERISA. There is currently no active
filing by the Company or any ERISA Affiliate with the PBGC (and no proceeding
has been commenced by the PBGC) to terminate any employee pension benefit plan
which is subject to Title IV of ERISA, and which has been maintained or funded,
in whole or in part, by the Company or any ERISA Affiliate.

                    (iv)      Neither the Company nor any ERISA Affiliate
currently maintains or is obligated to contribute to, nor has in the past
maintained or contributed to, any multiemployer plan, as defined in
Section 3(37) of ERISA, and neither the Company nor any ERISA Affiliate has
suffered a complete withdrawal or partial withdrawal as such terms are defined
in Sections 4203 and 4205, respectively, of ERISA for which it reasonably
expects to incur any withdrawal liability.

          (b)      With respect to the Company’s employees, except as provided
in Section 4.7(b) of the Disclosure Schedule:

                    (i)      There are no material pending or, to Sellers’
knowledge, threatened unfair labor practice charges or employee grievance
charges.

                    (ii)      There is no request for union representation,
labor strike, dispute, slowdown or stoppage actually pending or, to Sellers’
knowledge, threatened against or directly affecting the Company.

                    (iii)      No material grievance or arbitration proceeding
arising out of or under collective bargaining agreements is pending and to
Sellers’ knowledge no material claim therefore exists.

                    (iv)      The Company has made all payments required under
the Employee Benefit Plans and has paid when due all accrued salaries,
commissions or wages and vacation pay with respect to employment of any persons
by the Company. Except as required by Section 4980B of the Code, the Company has
no liability to provide medical benefits to former employees of the Company or
their spouses or dependents. Section 4.7(b) of the Disclosure Schedule contains
a complete list of all such persons who are currently receiving such benefits
from the Company or its Affiliates.

                    (v)      Section 4.7(b)(v) of the Disclosure Schedule
contains a true and complete list of all of the Company’s employees as of
November 30, 2004, and such list correctly reflects their salaries, hours,
wages, other compensation (other than

-14-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



benefits under the Employee Benefit Plans) including all bonuses paid or accrued
as of November 30, 2004, dates of employment and positions.

          (c)      The Company has complied with any and all material
obligations arising under WARN (if applicable) relative to all employment
losses, terminations, layoffs and/or hours reductions among its employees.
Section 4.7(c) of the Disclosure Schedule lists (by position or job title, name,
starting and ending dates of employment, and date of employment loss,
termination, layoff and/or hours reduction) all employment losses, terminations,
layoffs and/or hours reductions among such employees which have taken place
since January 1, 2004. Sellers shall update this Schedule as of the Closing
Date.

     4.8      Litigation and Claims.

          (a)      Other than as set forth in Section 4.8(a) of the Disclosure
Schedule, there are no material claims, litigation, arbitrations, or
proceedings, in law or in equity, and there are no material proceedings or
governmental investigations before any commission or other administrative
authority, pending or to Sellers’ knowledge threatened, against the Company, or
with respect to the consummation of the transaction contemplated hereby.

          (b)      The Company is not a party to, or bound by, any decree, order
or arbitration award (or agreement entered into in any administrative, judicial
or arbitration proceeding with any governmental authority) with respect to its
properties, assets, personnel or business activities.

          (c)      The Company is not in violation of, or delinquent with
respect to, any decree, order or arbitration award or law, statute, or
regulation of or agreement with, or Permit from, any Federal, state or local
governmental authority (or to which its properties, assets, personnel, business
activities or the Real Estate are subject or to which it is subject) other than
violations or delinquencies which will not have a material adverse effect upon
any of the Company’s material assets or liabilities or upon its operations,
financial condition or prospects, including, without limitation, laws, statutes
and regulations relating to equal employment opportunities, fair employment
practices, unfair labor practices, terms of employment, occupational health and
safety, wages and hours and discrimination, and zoning ordinances and building
codes.

     4.9      Environmental Matters.

          (a)      The Company and its assets and business are in compliance
with all applicable Environmental Laws and Environmental Permits other than
violations or delinquencies which will not have a material adverse effect upon
any material assets or liabilities of the Company or upon its operations,
financial condition or prospects of the Company or any of its material assets. A
copy of each notice, citation, inquiry or complaint which the Company has
received in the past five years alleging any material violation of or liability
or potential liability under any applicable Environmental Law or

-15-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Environmental Permit is contained in Section 4.9(a) of the Disclosure Schedule,
and all violations alleged in said notices have been corrected. The Company
possess all Environmental Permits which are required for the operation of its
business as currently conducted, and is in compliance with the provisions of all
such Environmental Permits. Copies of all Environmental Permits issued to the
Company are contained in Section 4.9(a) of the Disclosure Schedule. The Company
has taken appropriate measures to reapply for or renew such Environmental
Permits where such action is necessary to keep such Environmental Permits in
effect.

          (b)      There has not been any storage, treatment, generation,
transportation or Release of any Hazardous Materials by the Company at any
Facility or, at any Offsite Facility, in a quantity reportable under, or in
violation of, or which may give rise to any obligation or the incurrence of any
damages under, any applicable Environmental Laws.

          (c)      Section 4.9(c) of the Disclosure Schedule sets forth a
complete list of all Containers that are now present at, the Real Estate or
other real property owned, leased, operated, managed, controlled or used by the
Company. All Containers which have been heretofore removed from the Real Estate
and such other real property have been removed in compliance with all applicable
Environmental Laws.

          (d)      No Lien or deed notice or restriction has been recorded under
any Environmental Law with respect to any property or facility owned, operated,
leased, managed, controlled or used by the Company.

          (e)      No Real Property or facility owned, operated, leased,
managed, controlled or known by Sellers to be used by the Company is listed on
the National Priorities List or on the Comprehensive Environmental Response,
Compensation and Liability Information System list, both promulgated under
CERCLA, or on any state or local list of sites requiring removal, remedial
response or corrective action pursuant to any Environmental Law.

          (f)      Without in any way limiting the generality of the foregoing,
except as disclosed in Section 4.9(f) of the Disclosure Schedule:

                    (i)      there is no friable asbestos contained in or
forming part of any building, building component, structure or office space
owned, operated, leased, managed or controlled by the Company or located on the
Real Estate;

                    (ii)      no polychlorinated biphenyls are used or stored on
the Real Estate;

                    (iii)      there are no locations included within the Real
Estate at which any Hazardous Material generated, used, owned or controlled by
the Company or the Company’s Agents or Affiliates have been disposed of or
Released into the Environment; and

-16-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (iv)      no Lien has been recorded under any Environmental
Law with respect to the Real Estate.

     4.10      Real Estate.

          (a)      All real property currently owned by the Company or used in
the business of the Company (the “Real Estate”) is identified and described in
Section 4.10(a) of the Disclosure Schedule. Except as set forth in
Section 4.10(a) of the Disclosure Schedule, the Company holds fee simple title
to the Real Estate, free and clear of all Liens, other than for real estate
taxes not delinquent and covenants, conditions, restrictions and easements of
record which are set forth in Section 4.10(a) of the Disclosure Schedule, none
of which makes title to the Real Estate unmarketable and none of which are
violated by the Company or materially interferes with the Company’s present use
thereof. Except as set forth in Section 4.10(a) of the Disclosure Schedule, the
Real Estate is not subject to any leases or tenancies. None of the improvements
comprising the Real Estate, nor the business conducted by the Company thereon,
are in violation of any use or occupancy restriction, limitation, condition or
covenant of record or any zoning or building law, code or ordinance or public
utility easement. All of the buildings and improvements located upon the Real
Estate are in a good state of repair, reasonable wear and tear excepted.

          (b)      There are no challenges or appeals pending regarding the
amount of the taxes on, or the assessed valuation of, the Real Estate, and no
special arrangements or agreements exist with any governmental authority with
respect thereto.

          (c)      There is no Tax assessment (in addition to the normal, annual
general real estate Tax assessment) pending or, to the Sellers’ knowledge,
threatened with respect to any portion of the Real Estate.

          (d)       There are no condemnation proceedings pending or, to the
Sellers’ knowledge, threatened with respect to any portion of the Real Estate.

     4.11       Intellectual Property.

          (a)      All of the Company’s (i) trademarks, service marks, URL’s,
website addresses, slogans, trade names, trade dress and the like (collectively
with the associated goodwill of each, “Trademarks”) together with information
regarding all registrations and pending applications to register any such
rights; (ii) common law Trademarks; (iii) proprietary formulations,
manufacturing methods, know-how and trade secrets; (iv) patents on and pending
applications to patent any technology or design; (v) registrations of and
applications to register copyrights; and (vi) licenses of rights in computer
software, Trademarks, patents, copyrights, unpatented formulations,
manufacturing methods and other know-how, whether to or by the Company, in each
event with respect to the Business, are identified in Section 4.11(a) of the
Disclosure Schedule and are referred to herein collectively as the “Intellectual
Property.”

-17-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b)      (i) The Company is the owner of or duly licensed to use all
Intellectual Property used, necessary for or useful in the conduct of the
Company’s business as now conducted and operated; (ii) to Sellers’ knowledge, no
other firm, corporation, association or person claims the right to use in
connection with similar or closely related goods and in the same geographic
area, any mark which is identical or confusingly similar to any of the
Trademarks; (iii) the Sellers have no knowledge of any material claim with
respect to, and have no reason to believe that any third party asserts ownership
rights in, any of the Intellectual Property; (iv) the Sellers have no knowledge
of any material claim and has no reason to believe that the Company’s use of any
Intellectual Property materially infringes any right of any third party; (v) the
Sellers have no knowledge that any third party is materially infringing any of
the Company’s rights in any of the Intellectual Property; (vi) other than as set
forth in Section 4.11(b) of the Disclosure Schedule, the Company is under no
obligation to pay any royalties or similar payments in connection with any
license of Intellectual Property; and (vii) the consummation of the transaction
contemplated by this Agreement will not result in the impairment of the
Company’s right to use any of the Intellectual Property nor infringe upon the
rights of any third party.

     4.12      Second Class Mail.      All reports filed with the United States
Postal Service in connection with and second class mail postal permits
applicable to the Newspaper were true and correct in all material respects at
the time of their filing.

     4.13      Deposits/Bonds.      Section 4.13 of the Disclosure Schedule is a
true and correct schedule of all security deposits, surety deposits and bonds
presently maintained in whole or in part on behalf of the Company.

     4.14      General.

          (a)      Except as set forth in Section 4.14(a) of the Disclosure
Schedule, all of the assets owned currently by the Company and which will be
owned by the Company at the Closing, constitute (i) all of the material assets
and property presently used, or held for use in, the operations of the Company
as they relate to the Park Record and Murray Printing and (ii) all of the
material assets necessary to conduct the business of the Company as it relates
to the Park Record and Murray Printing as presently conducted, and there are no
material properties or assets presently used, or held for use in the operations
of the Company as they relate to the Park Record and Murray Printing that are
not currently owned by the Company and which will not be owned by the Company at
the Closing. All assets of the Company are owned by the Company, free and clear
of all Liens, other than Liens securing indebtedness that will be paid off and
discharged at the Closing. All assets owned by the Company that constitute
tangible real or personal property are located in the state of Utah other than
the printing press and related equipment from The Gallup Independent Company
which is in the possession of Offset Services, Inc. at its facilities in the
state of California.

-18-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b)      Set forth in Section 4.14(b) is a true and complete list and
description of all transactions between the Company and its Subsidiaries, on the
one hand, and officers, directors and shareholders of the Company and its
Subsidiaries, and their families, on the other hand, from January 1, 2003
through the Closing Date, other than (x) the payment of compensation in the
ordinary course of business, (y) dividends paid to shareholders and (z) as
contemplated hereby.

          (c)      The representations and warranties of Sellers in this
Agreement, Sellers’ Ancillary Documents, and all other certificates, schedules
documents or instruments delivered or to be delivered to Purchaser in connection
with this Agreement do not and will not contain any untrue statement of a
material fact or omit or will omit to state a material fact required to be
stated herein or therein in order to make the representations, warranties or
statements contained herein and therein not materially misleading.

          (d)      The Disclosure Schedule contains complete and accurate copies
of all documents referred to therein. The information contained in the
Disclosure Schedule is complete and accurate.

          (e)      Neither Sellers, the Company nor any affiliate has dealt with
any person or entity who is or may be entitled to a broker’s commission,
finder’s fee, investment banker’s fee or similar payment for arranging the
transaction contemplated hereby or introducing the parties to each other.



ARTICLE V
Purchaser’s Representations and Warranties

     5.1      General.      Purchaser represents and warrants to Sellers that:

          (a)      Purchaser is a corporation duly organized, existing and in
good standing under the laws of the State of Delaware.

          (b)      Purchaser has full corporate power and authority to enter
into and perform (i) this Agreement and (ii) all documents and instruments to be
executed by Purchaser pursuant to this Agreement (collectively, “Purchaser’s
Ancillary Documents”). This Agreement has been, and Purchaser’s Ancillary
Documents will be, duly executed and delivered by duly authorized officers of
Purchaser.

          (c)      No consent, authorization, order or approval of, or filing or
registration with, any governmental authority or other person is required for
the execution and delivery by Purchaser of this Agreement and Purchaser’s
Ancillary Agreements, and the consummation by Purchaser of the transaction
contemplated by this Agreement and Purchaser’s Ancillary Documents.

-19-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (d)      Neither the execution and delivery of this Agreement and
Purchaser’s Ancillary Documents by Purchaser, nor the consummation by Purchaser
of the transaction herein contemplated, will conflict with or result in a breach
of any of the terms, conditions or provisions of Purchaser’s Certificate of
Incorporation or By-laws, or of any statute or administrative regulation, or of
any order, writ, injunction, judgment or decree of any court or governmental
authority or of any arbitration award applicable to Purchaser.

          (e)      Neither Purchaser, nor any of its Affiliates, has dealt with
any person or entity who is or may be entitled to a broker’s commission,
finder’s fee, investment banker’s fee or similar payment for arranging the
transaction contemplated hereby or introducing the parties to each other.

          (f)      Purchaser is and will be acquiring the Capital Stock for its
own account and not with a view to the distribution thereof within the meaning
of the Securities Act of 1933, as amended.



ARTICLE VI
Conduct Prior to the Closing

     6.1      General.      Sellers and Purchaser shall have the rights and
obligations with respect to the period between the date hereof and the Closing
Date which are set forth in the remainder of this Article VI.

     6.2      Sellers’ and the Company’s Obligations.       The following are
Sellers’ and the Company’s obligations as they relate to the business of the
Company and the transactions described herein:

          (a)      Sellers shall use their best efforts and make every good
faith attempt to obtain on behalf of the Company all necessary consents and/or
approvals which may be required in connection with the transaction contemplated
by this Agreement.

          (b)      Sellers shall use their best efforts to cause the Company to
carry on its business in the usual and ordinary course, consistent with past
practices, to preserve its business and the goodwill of its advertisers,
subscribers, customers, suppliers and others having business relations with the
Company, to retain its business organization intact, including keeping available
the services of its respective present employees, representatives and agents, to
maintain all of its properties in reasonable operating condition and repair,
ordinary wear and tear excepted, and to cause each and every warranty and
representation of Sellers made in Article IV of this Agreement to be true and
accurate in all respects as if originally made as of the Closing Date.

-20-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (c)      Without the prior written consent of Purchaser, and without
limiting the generality of any other provision of this Agreement, Sellers shall
ensure that the Company shall not:

                    (i)      make any payments or distributions to its
respective employees, officers or directors, except such amounts as constitute
currently effective compensation for services rendered or for reimbursement for
ordinary and necessary out-of-pocket business expenses and payment of accrued
bonuses (if any) set forth in Section 4.7(b)(v) of the Disclosure Schedule;

                    (ii)      hire any new employee except to replace an
employee whose service is terminated, at comparable wages or salary;

                    (iii)      incur or commit to incur any capital expenditures
in an aggregate amount in excess of $10,000 which will not be paid in full by
the Closing Date not set forth in the Disclosure Schedule;

                    (iv)      incur, assume or guarantee any long-term or
short-term indebtedness other than in the ordinary course of business;

                    (v)      directly or indirectly, enter into or assume any
new contract, lease, license or other agreement which commits the Company to the
expenditure of more than $5,000 individually or $25,000 in the aggregate;

                    (vi)      adopt or amend any Plan, Welfare Plan or Employee
Benefit Plan other than the contemplated termination of, or freezing and vesting
of the benefits accruing under, the Company’s defined contribution profit
sharing plan, effective as of the Closing;

                    (vii)      increase by more than 4% the annual compensation
payable to any employee and other than in accordance with past practices;

                    (viii)      sell, transfer or otherwise dispose of any asset
or property of an aggregate value of more than $1,000, and except for cash
applied in payment of the Company’s trade liabilities in the usual and ordinary
course of business, or create any Liens in an aggregate amount in excess of
$1,000 on any asset or property of the Company;

                    (ix)      amend, terminate or give notice of termination
with respect to any material existing agreement to which the Company is a party,
or waive any material rights thereunder; or

                    (x)      fail to pay its accounts payable when due.

          (d)      Sellers shall ensure that the Company shall refrain,
beginning from the date hereof through 12:01 a.m. on the day next succeeding the
Closing Date, from taking any action which would result in an employment loss
(as such term is defined in WARN) for any employee.

-21-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (e)      Sellers shall ensure that the Company appropriately reflects
in its books and records as of November 30, 2004 (the Estimate Date, as defined
in Section 2.3(a) of the Agreement) and as of the Closing Date appropriate
accruals, in accordance with and the extent required by GAPP, for all then
earned and unpaid taxes, salary, wages, commission, bonuses, vacation benefits,
severance obligations or other employee benefits, so that appropriate account of
such matters will be reflected in the Estimated and Final Purchase Price
Adjustments.

          (f)      Following the execution of this Agreement, and until the
Closing contemplated hereby, Sellers will not, and will not permit the Company
or any of its directors, officers, employees, agents or advisors to, initiate,
pursue or enter into any discussions, negotiations or agreements with any person
or entity contemplating or providing for the sale of the Capital Stock or any
merger, acquisition, purchase or sale of all or substantially all of the assets
of, or the combination of any other business with, or the change in control of,
the Company.

     6.3      Joint Obligations.       The following shall apply with equal
force to Sellers and Purchaser:

          (a)      Without implication that such laws apply to the transaction
contemplated hereby, Sellers and Purchaser shall not comply with the provisions
of the laws of any states relating to bulk sales other than as specifically
required herein.

          (b)      No party shall intentionally perform any act which, if
performed, or intentionally omit to perform any act which, if omitted to be
performed, would prevent or excuse the performance of this Agreement by any
party hereto or which would result in any representation or warranty herein
contained of said party being untrue in any material respect as if originally
made on and as of the Closing Date.

          (c)      Each party hereto will (i) take all commercially reasonable
steps necessary or desirable, and proceed diligently and in good faith and use
all commercially reasonable efforts, as promptly as practicable to obtain all
consents, approvals or actions of, to make all filings with and to give all
notices to governmental or regulatory bodies required of such parties to
consummate the transactions contemplated hereby, (ii) provide such other
information and communications to such governmental or regulatory bodies as such
parties or such governmental or regulatory bodies may reasonably request in
connection therewith and (iii) cooperate with each other as promptly as
practicable in obtaining all consents, approvals or actions of, making all
filings with and giving all notices to governmental or regulatory bodies
required of each party or any of its Affiliates to consummate the transactions
contemplated hereby. Each party hereto will provide prompt notification to each
other party hereto or its Affiliates when any such consent, approval, action,
filing or notice referred to in clause (i) above is obtained, taken, made or
given, as applicable, and will advise each other party hereto of any
communications (and, unless precluded by law, provide copies to each other party
hereto of any such communications that are in writing).

-22-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE VII
Conditions to Closing

     7.1      Conditions to Sellers’ Obligations.       The obligation of
Sellers to consummate the transaction contemplated hereby is subject to the
fulfillment or waiver of all of the following conditions on or prior to the
Closing Date, upon the non-fulfillment of any of which this Agreement may, at
Sellers’ option, be terminated pursuant to and with the effect set forth in
Article XI hereof:

          (a)      Each and every representation and warranty made by Purchaser
shall have been true and correct when made and shall be true and correct as if
originally made on and as of the Closing Date.

          (b)      All obligations of Purchaser to be performed hereunder
through, and including on, the Closing Date shall have been performed.

          (c)      Sellers shall have received all of the agreements,
certificates, documents and items specified in Section 8.2.

          (d)      All of the Consents and all other consents of third parties
required with respect to the transaction contemplated hereby shall have been
obtained.

          (e)      No suit, proceeding or investigation shall have been
commenced or threatened by any governmental authority or private person on any
grounds to restrain, enjoin or materially hinder, or to see material damages on
account of, the consummation of the transaction contemplated hereby.

          (f)      Peter Bernhard shall, concurrently with the Closing, have
received from the Company the sum of One Hundred Seventy-One Thousand Four
Hundred Forty Dollars ($171,440), by wire transfer of immediately available
funds, in repayment of Mr. Bernhard’s previous cash advances to the Company,
subject to any adjustment in the amount due Mr. Bernhard for such obligations as
a result of the Closing Date under this Agreement being subsequent to
December 31, 2004.

          (g)      William Dean Singleton shall, concurrently with the Closing,
have received from the Company, by wire transfer of immediately available funds,
the sum of Twelve Thousand Five Hundred Dollars ($12,500) in payment of
consulting fees earned by him, but not previously paid to him, for services
performed subsequent to June 30, 2004, subject to the amount of such payment
being increased, as appropriate, to reflect any additional consulting fees which
may become due to Mr. Singleton, as a result of the Closing Date under this
Agreement being subsequent to December 31, 2004.

          (h)      Andy Bernhard shall, immediately prior to the Closing
hereunder, have received from the Company, by wire transfer of immediately
available funds, the Eight Hundred Thousand Dollars ($800,000) portion of the
Special Bonus payment due to be paid to him on the Closing Date, which Bonus, in
its entirety, is to be equal to 10%

-23-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



of the Purchase Price to be paid pursuant to this Agreement (as adjusted for the
purpose of calculating this Bonus only by excluding from such calculation the
amount of such Bonus), with the remainder of which Bonus is to be paid to Mr.
Bernhard within thirty days of the determination pursuant to Section 2.3(b)
hereof of the Final Purchase Price Adjustment.

          (i)      The Company, immediately prior to the Closing, shall have
forgiven, as a contribution to capital, all previous advances made by it to DSN,
Inc. to the extent unpaid as of the Closing, other than the Company’s previous
Two Hundred Twenty-Five Thousand Dollars ($225,000) in advances to DSN, Inc. in
connection with its acquisition during the Company’s current fiscal year of
various assets from Spee-Dee Mailing Services, Inc. which Spee-Dee Mailing
Services advances shall have concurrently been repaid in full to the Company by
DSN, Inc.

     7.2      Conditions to Purchaser’s Obligations.      The obligation of
Purchaser to consummate the transaction contemplated hereby is subject to the
fulfillment or waiver of all of the following conditions on or prior to the
Closing Date, upon the nonfulfillment of any of which this Agreement may, at
Purchaser’s option, be terminated pursuant to and with the effect set forth in
Article XI hereof:

          (a)      Each and every representation and warranty made by Sellers
shall have been true and correct when made and shall be true and correct in all
respects as if originally made on and as of the Closing Date.

          (b)      All obligations of Sellers or the Company to be performed
hereunder through, and including on, the Closing Date shall have been performed.

          (c)      Purchaser shall have received all of the agreements,
certificates, documents and items specified in Section 8.3.

          (d)      All of the Consents and all other consents of third parties
required with respect to the transaction contemplated hereby shall have been
obtained.

          (e)      No suit, proceeding or investigation shall have been
commenced or threatened by any governmental authority or private person on any
grounds to restrain, enjoin or materially hinder, or to seek material damages on
account of, the consummation of the transaction contemplated hereby.

          (f)      Purchaser shall have on or before December 15, 2004 completed
at its sole expense such due diligence investigations of the Company as is
customary with respect to transactions of the sort herein contemplated, and
Purchaser shall be satisfied, in its discretion, with respect to the results of
such investigations, provided, however, that no such investigation or assessment
shall in any manner be deemed to relieve Sellers of any obligations with respect
to any warranties, representations, covenant or other undertakings made
hereunder or to be made under the definitive purchase/sale agreement, or to
qualify any such warranties, representations or covenants. To this end, Sellers
covenant that from the date of this Agreement until the

-24-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Closing, Sellers will permit Purchaser and its representatives to conduct such
investigations, tests and studies as may be reasonably requested by Purchaser or
its representatives with respect to the business, assets and liabilities of the
Company.

          (g)      Sellers shall have repaid to the Company in full any
indebtedness which may be owed by either of them to the Company prior to the
Closing.

          (h)      Peter Bernhard shall, concurrently with the Closing, have
paid to the Company the sum of Sixty Thousand Dollars ($60,000) in consideration
for the Company’s sale to Mr. Bernhard, without warranty of any kind whatsoever,
of all its right, title and interest in the 80 shares of common stock of DSN,
Inc. currently held by the Company.

          (i)      DSN, Inc. shall, concurrently with the Closing, shall have
paid the Company, by wire transfer of immediately available funds, the sum of
Two Hundred Twenty-Five Thousand Dollars ($225,000) in repayment of the
Company’s previous advances to DSN, Inc. in connection with its acquisition
during its current fiscal year of certain assets from Spee-Dee Mailing Services,
Inc.

          (j)      Wells Fargo shall, concurrently with the Closing, have been
paid by the Company the sum of Nine Hundred Seventy-Five Thousand Three Hundred
Seventy-Nine Dollars ($975,379) or such other sum as may be due it, as a result
of the Closing under this agreement, being subsequent to January 4, 2005, by
wire transfer of immediately available funds, in repayment of the indebtedness
previously incurred by the Company to acquire Elskie Bolitho’s shares of the
Company’s common stock and the printing press and related equipment purchased
from The Gallup Independent Company.

          (k)      The lien in favor of Spee-Dee Mailing Services, Inc. on the
real property and improvements owned by the Company and used in the operations
of Murray Printing securing the outstanding indebtedness of DSN, Inc. to
Spee-Dee Mailing Services, Inc. under that certain promissory note dated
February 27, 2004, in the original principal amount of Two Hundred Twenty-Five
Thousand Dollars ($225,000), shall have been unconditionally released, or, the
outstanding indebtedness under that promissory note of One Hundred Ninety-One
Thousand Four Hundred Ninety-Seven Dollars and One Cent ($191,497.01), or such
other sum as may be due, as a result of the Closing pursuant to this Agreement
being subsequent to January 4,2005, shall have been paid in full by wire
transfer of immediately available funds by DSN, Inc.

          (l)      The Company shall, concurrently with the Closing, have been
unconditionally released from any guaranty or other obligation pertaining to any
indebtedness or non-competition payments owing to the former owners of
Winnemucca Publishing Company, Inc., or, in the alternative, all of the
remaining indebtedness due to such persons in the amount of Six Hundred
Fifty-Four Thousand One Hundred Twenty-Two Dollars and Sixty-Seven Cents
($654,122.67) and all of the remaining non-competition payments due them in the
aggregate amount of Two Hundred Ten

-25-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Thousand Dollars ($210,000) shall have been paid in full by wire transfer of
immediately available funds by DSN, Inc.

          (m)      The Company shall, concurrently with the Closing, have been
unconditionally released from any obligation owed for consulting fees to either
of the Sellers for services performed prior to July 1, 2004 and each of the
Sellers shall on or before the Closing have been paid by the Company for all
consulting services performed by them subsequent to June 30, 2004.

          (n)      The Company, concurrently with the Closing, shall have been
furnished with releases, duly executed by each Shareholder (and Andrew Bernhard
and W. Dean Singleton), unconditionally releasing the Company and its
subsidiaries from any and all claims, actions, obligations and liabilities owing
to such person, or which such person may have, in his or its capacity, as a
shareholder, officer or director of the Company and any of its Subsidiaries,
other than (i) any obligation under applicable law or the organizational
instruments of the Company or its Subsidiaries to indemnify any such person for
acts and omissions taken as a director or officer of the Company or any of its
Subsidiaries insofar as such acts and omissions relate to the Park Record or
Murray Printing, and (ii) any other obligation to the extent reflected in the
Final Purchase Price Adjustment Schedule.

          (o)      Andrew Bernhard shall, concurrently with the Closing, have
purchased from the Company a 2003 Subaru Outback, and the Company shall,
concurrently with the Closing, have been paid the sum of Eight Thousand Two
Hundred Thirty Three Dollars and Ninety One Cents ($8,233.91), such amount
representing the then outstanding balance due under the promissory note secured
by the Vehicle.



ARTICLE VIII
Closing

     8.1      Form of Documents.      At the Closing, the parties shall deliver
the documents, and shall perform the acts, which are set forth in this
Article VIII. All documents which Sellers shall deliver shall be in form and
substance reasonably satisfactory to Purchaser and Purchaser’s counsel. All
documents which Purchaser shall deliver shall be in form and substance
reasonably satisfactory to Sellers and the Sellers’ counsel.

     8.2      Purchaser’s Deliveries.      Subject to the fulfillment or waiver
of the conditions set forth in Section 7.2 of this Agreement, Purchaser shall
execute and/or deliver to Sellers all of the following:

          (a)      the Purchase Price;

          (b)      a certified copy of Purchaser’s Certificate of Incorporation
and By-laws;

-26-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (c)      a certificate of good standing of Purchaser, issued not
earlier than ten (10) days prior to the Closing Date by the Secretary of State
of Delaware;

          (d)      an incumbency and specimen signature certificate with respect
to the officers of Purchaser executing this Agreement and Purchaser’s Ancillary
Documents on behalf of Purchaser;

          (e)      a certified copy of resolutions of Purchaser’s board of
directors, authorizing the execution, delivery and performance of this Agreement
and Purchaser’s Ancillary Documents;

          (f)      a closing certificate executed by the President of Purchaser
(or any other officer of Purchaser specifically authorized to do so), on behalf
of Purchaser, pursuant to which Purchaser represents and warrants to Sellers
that Purchaser’s representations and warranties to Sellers are materially true
and correct as of the Closing Date as if then made (or, if any such
representation or warranty is untrue in any respect, specifying the respect in
which the same is untrue), that all material covenants required by the terms
hereof to be performed by Purchaser on or before the Closing Date, to the extent
not waived by Sellers in writing, have been so performed (or, if any such
covenant has not been performed, indicating that such covenant has not been
performed), and that all documents to be executed and delivered by Purchaser at
the Closing have been executed by duly authorized officers of Purchaser; and

          (g)      without limitation by the specific enumeration of the
foregoing, all other documents required from Purchaser to consummate the
transaction contemplated hereby.

     8.3      Sellers’ Deliveries.       Subject to the fulfillment or waiver of
the conditions set forth in Section 7.1 of this Agreement, the Company shall
deliver to Purchaser physical possession of all tangible Capital Stock, and
shall execute (where applicable in recordable form) and/or deliver or cause to
be executed and/or delivered to Purchaser all of the following:

          (a)      certificates representing the Capital Stock accompanied by
appropriate stock powers duly endorsed in blank and accompanied by any required
tax stamps;

          (b)      true and complete copies of the stock books and corporate
minute books of the Company which contain the minutes of all meetings and copies
of all required consents of its directors and shareholders;

          (c)      the resignations, effective as of the Closing Date, of each
of the then officers and directors of the Company;

          (d)      a closing certificate executed by the President of the
Company (or any other officer of the Company specifically authorized to do so),
on behalf of Sellers, pursuant to which Sellers represent and warrant to
Purchaser that Sellers’

-27-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



representations and warranties to Purchaser which pertain to the Company are
true and correct as of the Closing Date as if then originally made (or, if any
such representation or warranty is untrue in any respect, specifying the respect
in which the same is untrue), that all covenants required by the terms hereof to
be performed by Sellers relative to the Company on or before the Closing Date,
to the extent not waived by Purchaser in writing, have been so performed (or, if
any such covenant has not been performed, indicating that such covenant has not
been performed), and that all documents to be executed and delivered by or on
behalf of the Company at the Closing have been executed by duly authorized
officers of the Company;

          (e)      releases of all Liens other than Permitted Liens, including
without limitation, as applicable, UCC-3 and UCC-4 termination statements and
releases of mortgages (provided, that to the extent releases cannot as a
practical matter be obtained prior to Closing, such releases may be delivered in
a reasonable time thereafter);

          (f)      to the extent obtained, all necessary Consents or alternate
arrangements with respect thereto, all as reasonably acceptable to Purchaser
(provided, that to the extent consents cannot as a practical matter be obtained
prior to Closing, such consents may be delivered in a reasonable time
thereafter);

          (g)      a certified copy of the Company’s Certificate of
Incorporation and By-Laws;

          (h)      a certificate of good standing of the Company, issued not
earlier than ten (10) days prior to the Closing Date by the Secretary of State
of Delaware;

          (i)      an incumbency and specimen signature certificate with respect
to the officers and directors of the Company as of and prior to the Closing
Date; and,

     (j)      without limitation by the specific enumeration of the foregoing,
all other documents required from Sellers to consummate the transaction
contemplated hereby.



ARTICLE IX
Post-Closing Matters

     9.1      Post-Closing Agreements.      From and after the Closing, the
parties shall have the respective rights and obligations which are set forth in
the remainder of this Article IX.

     9.2      Inspection of Records.      The Company shall deliver to Purchaser
at the Closing all of the books and records of the Company, as set forth in
Section 1.2(i) above. Purchaser shall keep and make any of such books and
records available for inspection by the Sellers, or by Sellers’ duly accredited
representatives, for reasonable

-28-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



business purposes at all reasonable times during normal business hours, for a
three (3) year period after the Closing Date, with respect to all transactions
occurring prior to and those relating to the Closing and the historical
financial condition, assets, liabilities, results of operations and cash flows
of the Company. As used in this Section 9.2, the right of inspection includes
the right to make extracts or copies.

     9.3      Further Assurances.      The parties shall execute such further
documents, and perform such further acts, as may be necessary to transfer and
convey the Capital Stock to Purchaser, on the terms herein contained, and to
otherwise comply with the terms of this Agreement and consummate the transaction
contemplated hereby.

     9.4      Tax Returns, Credits and Refunds.      Purchaser shall be
responsible, subsequent to the Closing at its cost and expense, for the timely
preparation and filing of all tax returns required to be filed by the Company
for all taxable periods ending on or prior to the Closing Date, and not required
to be filed prior to the Closing; provided, however, that, prior to the filing
of such returns, Sellers shall be given an opportunity to review and comment
thereon. Any dispute with respect to such returns between Purchaser and Sellers
shall be resolved by PricewaterhouseCoopers, or if such firm declines to act in
such capacity, by such other nationally recognized firm of independent public
accountants as shall be mutually agreed upon by Sellers and Purchaser. The
decision of such accounting firm shall be binding and conclusive upon the
parties, and the costs and fees for this engagement shall be borne one-half by
Sellers and one-half by Purchaser. All taxes, if any, owing with respect to such
returns shall, upon Purchaser’s request, promptly be remitted by Sellers to
Purchaser for submission with such returns, except to the extent such taxes were
reflected in the Final Purchase Price Adjustment. Any credit or refund of any
Company taxes with respect to any period (or portion thereof) ending on or prior
to the Closing Date that is applied or received in any period (or portion
thereof) after the Closing Date, and any tax benefit attributable to the
carryforward of any Company net operating loss, net capital loss, tax credit, or
similar item arising in any period ending on or prior to the Closing Date to any
period ending after the Closing Date, shall be for the benefit of the Purchaser
and the Company and Sellers shall have no entitlement thereto.

     9.5      Certain Assignments.       Any other provision of this Agreement
to the contrary notwithstanding, this Agreement shall not constitute an
agreement to transfer or assign, or a transfer or assignment of, any claim,
contract, lease, permit, commitment, or sales order, or any benefit arising
thereunder or resulting therefrom, if an attempt at transfer or assignment
thereof without the consent required or necessary for such assignment would
constitute a breach thereof or in any way adversely affect the rights of
Purchaser or Sellers thereunder. If such a consent or agreement to transfer or
assign is not obtained for any reason, Purchaser and Sellers shall cooperate in
any arrangement Purchaser may reasonably request to provide for Purchaser the
benefits under such claim, contract, lease, permit, commitment or order; but the
failure to obtain any such consent shall not be deemed to be a breach of any
representation or warranty or covenant or agreement under this Agreement.

-29-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE X
Indemnification

     10.1      General.      From and after the Closing, the parties shall
indemnify each other as provided in this Article X. For the purposes of this
Article X, each party shall be deemed to have remade all of its representations
and warranties contained in this Agreement at the Closing with the same effect
as if originally made at the Closing. As used in this Agreement, the term
“Damages” shall mean all liabilities, demands, claims, actions or causes of
action, regulatory, legislative or judicial proceedings or investigations,
assessments, levies, losses, fines, penalties, damages, costs and expenses,
including, without limitation: (a) reasonable attorneys’, accountants’,
investigators’, and experts’ fees and expenses sustained or incurred in
connection with the defense or investigation of any such claim and (b) costs and
expenses reasonably incurred to bring the Purchased Assets and the Business into
compliance with any laws or regulations, including, without limitation,
Environmental Laws.

     10.2      Indemnification Obligations of Sellers.       Sellers shall
jointly and severally defend, indemnify, save and keep harmless Purchaser and
its successors and permitted assigns against and from all Damages sustained or
incurred by any of them resulting from or arising out of or by virtue of:

          (a)      any inaccuracy in or breach of any representation or warranty
made by Sellers in this Agreement in Sellers’ Ancillary Documents or in any
closing document delivered to Purchaser in connection with this Agreement, in
each case as if such representation and warranty was made as of the Closing
Date;

          (b)      any breach by Sellers of, or failure by Sellers to comply
with, any of their covenants or obligations under this Agreement (including,
without limitation, its obligations under this Article X);

          (c)      any (x) operations of the Company or any Subsidiary prior to
the Closing, other than as pertains to the Park Record or Murray Printing, or
any assets of the Company or any Subsidiary which were as of or prior to the
Closing not used or held for use in the operations of the Park Record or Murray
Printing and (y) any indebtedness of the Company or its Subsidiaries not
reflected on the Final Purchase Price Adjustment Schedule;

          (d)      any benefit or other liability accruing prior to the Closing
Date with respect to any Employee Plan which the Company has at any time
maintained or administered or to which the Company has at any time contributed;

          (e)      as to the following, without regard to whether any matter may
be disclosed in the Disclosure Schedule or otherwise known to Purchaser:

-30-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                    (i)      any tax liability arising out of the Company’s or
its Subsidiaries’ operations or the ownership of its assets on or prior to the
Closing which are not reflected in the Final Purchase Price Adjustment Schedule;

                    (ii)      any violation by the Company or its agents, or
delinquency with respect to, any decree, order, arbitration award, law, statute,
or regulation in effect on or prior to the Closing, or of any agreement of the
Company with, or any license, or permit granted to the Company from, any
federal, state or local governmental authority to which the properties, assets,
personnel or business activities of the Company are subject, including, without
limitation, laws, statutes and regulations relating to occupational health and
safety, building codes, zoning, equal employment opportunities, fair employment
practices and discrimination;

                    (iii)      any generation, transportation, storage,
treatment or Release of any Hazardous Material by the Company or its agents
occurring on or prior to the Closing (including without limitation those that
result in any Release or treatment of Hazardous Materials after the Closing), at
(A) any Facility included within the Purchased Assets, or (B) any Offsite
Facility with regard to any Hazardous Materials with which the Company was
involved in any way at any time;

                    (iv)      any discharges to or from storm, ground or surface
waters or wetlands, and any air emissions or pollution, emanating from the Real
Estate, which result from or are caused by any activities of the Company, its
agents or its agents prior to the Closing; or,

                    (v)      any violation or alleged violation by the Company
or its agents of, or obligation imposed by, any Environmental Law as a result of
activities, events, conditions or occurrences with respect to the Company prior
to the Closing.

Sellers’ obligations under Section 10.2(a) hereof shall survive for two years
following the Closing Date, except that Sellers’ obligations (x) for breaches or
inaccuracies of Sections 4.1(a). 4.1(b). 4.1(c), 4.1(g)(i), 4.1(g)(2), 4.2(c),
4.7(a), 4.8(c), 4.9, 4.11 and 4.14(e) shall survive without limitation and
(y) will survive with respect to any claim for indemnification made prior to the
expiration of such period until such claim is resolved. Each of Seller’s other
obligations under other provisions of Section 10.2 shall survive without
limitation. Notwithstanding any other provision of this Agreement, neither
Seller shall be liable to Purchaser under the provisions of Section 10.2(a)
hereof (other than in with respect to breaches or inaccuracies of
representations or warranties set forth in Sections 4.1(a). 4.1(b). 4.1(c),
4.1(g)(i), 4.1(g)(ii), 4.2(c) and 4.14(e)) unless and until the aggregate of all
of Purchaser’s damages for such breaches exceeds $100,000 (the “Basket Amount”),
in which case, however, Sellers shall then be liable for the full amount of such
damages without regard to the Basket Amount. In no event shall the obligations
of any Seller to the Purchaser under this Section 10.2 exceed the portion of the
Purchase Price paid to such Seller. The rights of Purchaser under this
Section 10.2 (and under Section 11.1) shall be the exclusive remedy of Purchaser
for breaches of (or inaccuracies in) any provision of this Agreement.

-31-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     10.3      Purchaser’s Indemnification Obligations.      Purchaser shall
defend, indemnify, save and keep harmless the Sellers and their successors and
permitted assigns against and from all Damages sustained or incurred by any of
them resulting from or arising out of or by virtue of:

          (a)      any inaccuracy in or breach of any representation or warranty
made by Purchaser in this Agreement, in Purchaser’s Ancillary Documents, or in
any closing document delivered to Sellers in connection with this Agreement, in
each case as if such representation and warranty was made as of the Closing
Date;

          (b)      any breach by Purchaser of, or failure by Purchaser to comply
with, any of its covenants or obligations under this Agreement (including,
without limitation, its obligations under this Article X);

          (c)      any claims to the extent caused by the acts or omissions of
Purchaser or their agents subsequent to the Closing Date relative to the
Company; or

          (d)      claims which arise out of the Company’s operations or
ownership of its assets after the Closing Date.

Purchaser’s obligations under Section 10.3 hereof shall survive the Closing
without limitation. In no event shall the obligations of Purchaser to Seller
under this Section 10.3 exceed the amount of the Purchase Price. The rights of
Sellers under this Section 10.3 (and Section 11.1) shall be the exclusive remedy
of Sellers for breaches of (or inaccuracies in) any provision of this Agreement.

     10.4      Subrogation.       Each Indemnifying Party shall be subrogated to
all rights of the Indemnified Party against any third party (including, without
limitation, any insurer) with respect to any claim for which indemnity is paid.

     10.5      Third Party Claims.      Promptly following the receipt of notice
of a Third Party Claim, the party receiving the notice of the Third Party Claim
shall (a) notify the other party in writing at the address set forth in
Section 12.2 hereof of its existence setting forth with reasonable specificity
the facts and circumstances of which such party has received notice and (b) if
the party giving such notice is an Indemnified Party, specifying the basis
hereunder upon which the Indemnified Party’s claim for indemnification is
asserted. No failure to give notice of a claim shall affect the indemnification
obligations of the Indemnifying Party hereunder, except to the extent that the
Indemnifying Party can demonstrate that such failure materially prejudiced such
Indemnifying Party’s ability to successfully defend the matter giving rise to
the claim. The Indemnified Party may, upon reasonable notice, tender the defense
of a Third Party Claim to the Indemnifying Party. If:

          (a)      the defense of a Third Party Claim is so tendered and such
tender is accepted without qualification by the Indemnifying Party; or

-32-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          (b)      within thirty (30) days after the date on which written
notice of a Third Party Claim has been given pursuant to this Section 10.5, the
Indemnifying Party shall acknowledge without qualification its indemnification
obligations as provided in this Article X in writing to the Indemnified Party;

then, except as hereinafter provided, the Indemnified Party shall not have the
right to defend or settle such Third Party Claim. The Indemnified Party shall
have the right to be represented by counsel at its own expense in any such
contest, defense, litigation or settlement conducted by the Indemnifying Party;
provided that the Indemnified Party shall be entitled to reimbursement therefore
if the Indemnifying Party shall lose its right to contest, defend, litigate and
settle the Third Party Claim as herein provided. The Indemnifying Party shall
lose its right to defend and settle the Third Party Claim if there exists a
conflict of interest between the legal positions of the Indemnified Party and
the Indemnifying Party such that the Indemnifying Party’s legal counsel is
conducting the defense in a manner likely to materially prejudice the
Indemnified Party. So long as the Indemnifying Party has not lost its right
and/or obligation to defend and settle as herein provided, the Indemnifying
Party shall have the right to contest, defend and litigate the Third Party Claim
and shall have the right, in its discretion exercised in good faith, and upon
the advice of counsel, to settle any such matter, either before or after the
initiation of litigation, at such time and upon such terms as it deems fair and
reasonable; provided that in any event the Indemnifying Party shall consult with
the Indemnified Party and all decisions with respect to contesting or settling
such matter shall be made by mutual agreement of the Indemnifying Party and the
Indemnified Party, not to be unreasonably withheld by either. All expenses
(including without limitation attorneys’ fees) incurred by the Indemnifying
Party in connection with the foregoing shall be paid by the Indemnifying Party.
Notwithstanding the foregoing, in connection with any settlement negotiated by
an Indemnifying Party, no Indemnified Party shall be required by an Indemnifying
Party to (w) enter into any settlement that does not include as an unconditional
term thereof the delivery by the claimant or Plaintiff to the Indemnified Party
of a release from all liability in respect of such claim or litigation,
(x) enter into any settlement that attributes by its terms liability to the
Indemnified Party, (y) consent to the entry of any judgment that does not
include as a term thereof a full dismissal of the litigation or proceeding with
prejudice or (z) enter into any settlement which would, or could reasonably be
expected to, result in or relate to either a nonmonetary obligation or
restriction of any kind whatsoever being imposed upon the Indemnified Party
(whether with respect to the conduct of the Business or otherwise) or Damages
other than Damages which are indemnifiable under this Article X; provided,
however, that the Indemnifying Party may enter into the settlements described in
(w) and (y) above if (1) such settlement is not in any way materially damaging
or harmful to the Business and (2) the Indemnifying Party agrees to remain
liable to the Indemnified Party for indemnification with respect to such claim
indefinitely thereafter. No failure by an Indemnifying Party to acknowledge in
writing its indemnification obligations under this Article X shall relieve it of
such obligations to the extent they exist. If an Indemnified Party is entitled
to indemnification against a Third Party Claim, and the Indemnifying Party fails
to accept the defense of a Third Party Claim tendered pursuant to this
Section 10.6, or if, in accordance with the foregoing, the Indemnifying Party
shall lose its

-33-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



right to contest, defend, litigate and settle such a Third Party Claim, the
Indemnified Party shall have the right, without prejudice to its right of
indemnification hereunder, in its discretion exercised in good faith and upon
the advice of counsel, to contest, defend and litigate such Third Party Claim,
and may settle such Third Party Claim, either before or after the initiation of
litigation, at such time and upon such terms as the Indemnified Party deems fair
and reasonable; provided that at least ten (10) days prior to any such
settlement, written notice of its intention to settle is given to the
Indemnifying Party. If, pursuant to this Section 10.6, the Indemnified Party so
defends or (except as hereinafter provided) settles a Third Party Claim, for
which it is entitled to indemnification hereunder, as hereinabove provided, the
Indemnified Party shall be reimbursed by the Indemnifying Party for the
reasonable attorneys’ fees and other expenses of defending the Third Party claim
which is incurred from time to time, forthwith following the presentation to the
Indemnifying Party of itemized bills for said attorneys’ fees and other
expenses.



ARTICLE XI
Termination

     11.1      Right to Terminate.      This Agreement and the transaction
contemplated hereby may be terminated at any time prior to the Closing by prompt
notice given in accordance with Section 13.2:

          (a)      by the mutual written consent of Purchaser and Sellers; or

          (b)      by either of such parties if the Closing shall not have
occurred on or before March 31, 2005; provided, however, that the right to
terminate this Agreement under this Section 11.1(b) shall not be available to
any party whose failure to fulfill any material obligation under this Agreement
has been the cause of or resulted in the failure of the Closing to occur on or
prior to the aforesaid date.

     11.2      Remedies.      In the event of termination of this Agreement, no
party hereto shall have any liability hereunder except for a knowing breach of a
provision hereof.

-34-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



ARTICLE XII
Miscellaneous

     12.1      Risk of Loss.       The risk of loss, prior to the Closing, by
fire, earthquake, hurricane or for any other reason, to the Capital Stock
between the date of the Agreement and the Closing, shall be upon Sellers. The
Sellers shall maintain the existing insurance on all such property at all times
prior to the Closing and shall promptly take all reasonable steps to repair,
replace and restore any such property which is lost, destroyed or damaged prior
to the Closing, or at the Purchaser’s option, pay to the Purchaser at the
Closing the proceeds from insurance claims with respect to such losses.

     12.2      Publicity.      All press releases concerning this transaction
shall be made only by mutual agreement of Purchaser and the Sellers.

     12.3      Notices.      All notices required or permitted to be given
hereunder shall be in writing and may be delivered by hand, by facsimile, by
nationally recognized private courier, or by United States mail. Notices
delivered by mail shall be deemed given three (3) business days after being
deposited in the United States mail, postage prepaid, registered or certified
mail, return receipt requested. Notices delivered by hand, by facsimile or by
nationally recognized private carrier shall be deemed given on the first
business day following receipt; provided, however, that a notice delivered by
facsimile shall only be effective if such notice is also delivered by hand, or
deposited in the United States mail, postage prepaid, registered or certified
mail, return receipt requested, on or before two (2) business days after its
delivery by facsimile. All notices shall be addressed as follows:

     

  If to Purchaser:


  Addressed to:
 
   

  MediaNews Group, Inc.
1560 Broadway, Suite 2100
Denver, CO 80202
Attn: Joseph J. Lodovic, IV
          President
 
   

  Facsimile: (303) 820-1929

-35-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     

  with a copy to:
 
   

  Hughes Hubbard & Reed LLP
1775 I Street, NW, Suite 600
Washington, D.C. 20006
Attn: Howell E. Begle, Jr., Esq.
Facsimile: (202) 721-4646
 
   

  If to Sellers:
Addressed to:

  Mr. Peter Bernhard
131 Emerald Drive
Danville, CA 94526
 
   

  And,
 
   

  The Singleton Family Revocable Trust
C/o W. Dean Singleton, Co-Trustee
1560 Broadway, Suite 2100
Denver, CO 80202
Facsimile: (303) 820-1929
 
   

  And,
 
   

  Howell E. Begle, Jr., Co-Trustee
Hughes Hubbard & Reed LLP
1775 I Street, NW, Suite 600
Washington, D.C. 20006
Facsimile: (202) 721-4646

and\or to such other respective addresses and/or addressees as may be designated
by notice given in accordance with the provisions of this Section 13.2.

     12.4      Expenses.      Each party hereto shall bear all fees and expenses
incurred by such party in connection with, relating to or arising out of the
execution, delivery and performance of this Agreement and the consummation of
the transaction contemplated hereby, including, without limitation, attorneys’,
accountants’ and other professional fees and expenses.

-36-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     12.5      Entire Agreement.      This Agreement and the instruments to be
delivered by the parties pursuant to the provisions hereof constitute the entire
agreement between the parties. Each exhibit hereto, and the Disclosure Schedule,
shall be considered incorporated into this Agreement.

     12.6      Survival: Non-Waiver.      All representations and warranties
shall survive the Closing regardless of any investigation or lack of
investigation by any of the parties hereto. In the event of a breach of any
representations, warranties or covenants, the party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under this Agreement, Sellers’
Ancillary Documents, Purchaser’s Ancillary Documents or otherwise, whether at
law or in equity, regardless of any disclosure to, or investigation made by or
on behalf of, such party on or before the Closing Date. The failure in any one
or more instances of a party to insist upon performance of any of the terms,
covenants or conditions of this Agreement or to exercise any right or privilege
in this Agreement conferred, or the waiver by said party of any breach of any of
the terms, covenants or conditions of this Agreement, shall not be construed as
a subsequent waiver of any such terms, covenants, conditions, right or
privileges, but the same shall continue and remain in full force and effect as
if no such forbearance or waiver had occurred. No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party.

     12.7      Applicable Law.      This Agreement shall be governed and
controlled as to validity, enforcement, interpretation, construction, effect and
in all other respects by the internal laws of the State of Delaware applicable
to contracts made and wholly to be performed in that state.

     12.8      Binding Effect: Benefit. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their successors and
permitted assigns. Nothing in this Agreement, express or implied, is intended to
confer on any person other than the parties hereto and their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

     12.9      Assignability.      This Agreement shall not be assignable by
either party without the prior written consent of the other party, except that
(a) at or prior to the Closing Purchaser may assign all or any part of its
rights and delegate all or any part of its duties under this Agreement to a
Subsidiary or Subsidiaries or affiliated corporation(s) and may assign its
rights under this Agreement to its lenders for collateral security purposes, and
after the Closing Purchaser may assign its rights and delegate its duties under
this Agreement to any third party and (b) at any time Sellers may assign their
rights to receive any payments due them pursuant to this Agreement. No such
assignments shall relieve Purchaser or Sellers of any of their liabilities under
this Agreement.

-37-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     12.10      Amendments.       This Agreement shall not be modified or
amended except pursuant to an instrument in writing executed and delivered on
behalf of each of the parties hereto.

     12.11      Headings.       The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.

     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

            SELLERS:

              Peter Bernhard       The Singleton Family Revocable Trust      
By:           William Dean Singleton, Co-Trustee                   Howell E.
Begle, Jr., Co-Trustee        PURCHASER:

      MEDIANEWS GROUP, INC.         By:           Joseph J. Lodovic, IV
President   

-38-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit A

CERTAIN DEFINITIONS

“ADA” means the Americans with Disabilities Act, 42 U.S.C. Section 1201 et seq.

   
“Affiliate” means any person or entity which controls a party to this Agreement,
which that party controls, or which is under common control
 
“Affiliate” means any person or entity which controls a party to this Agreement,
which that party with that party except that the term Affiliate, as applied to
Sellers or the Company, shall not be deemed to include the Purchaser or any
Subsidiary of Purchaser. “Control” means the power, direct or indirect, to
direct or cause the direction of the management and policies of a person or
entity through voting securities, contracts or otherwise.

“Agreement” shall have the meaning specified in the introductory paragraph to
this Agreement.

“Business” shall have the meaning specified in the recitals.

“Capital Stock” shall have the meaning specified in the recitals.

   
“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. Sec. 9601 et seq., as amended and
 
reauthorized.

“Closing” shall have the meaning specified in Section 2.2.

“Closing Date” shall have the meaning specified in Section 2.2.

“COBRA” shall have the meaning specified in Section 4.7.

“Code” shall have the meaning specified in Section 4.7.

“Consents” shall have the meaning specified in Section 6.2.

   
“Containers” means (a) underground storage tanks (as defined in RCRA) and
(b) above-ground storage tanks which have a capacity of 100
 
gallons or more.

“Covered Claim” shall have the meaning set forth in Section 10.5.

“Damages” shall have the meaning specified in Section 10. 1.

“Disclosure Schedule” shall have the meaning set forth in Section 4.1.

“Employee Benefit Plan” shall have the meaning specified in Section 4.7.

A-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



   
“Environment” means any surface water, groundwater, drinking water supply, land
surface or subsurface strata, or ambient air, including,
 
without limitation, any indoor location.
 
“Environmental Laws” means all Federal, state and local statutes, regulations,
ordinances, rules, regulations and policies, all court orders and
 
decrees and arbitration awards, and the common law, which pertain to
environmental matters or contamination of any type whatsoever. Environmental
Laws include, without limitation, those relating to: manufacture, processing,
use, distribution, treatment, storage, disposal, generation, transportation or
cleanup of Hazardous Materials; air, surface or ground water or noise pollution;
Releases; protection of wildlife, endangered species, wetlands, and natural
resources; Containers; health and safety of employees and other persons; and
notification requirements relating to the foregoing.
 
“Environmental Permits” means licenses, permits, registrations, governmental
approvals, agreements and consents which are required under or
 
are issued pursuant to Environmental Laws.
 
“Equipment” means all furniture, fixtures, improvements, equipment, machinery
parts, computer hardware, tools, printing presses, vehicles and
 
all other tangible personal property other than Inventory currently used or held
for use in the business of the Company.

“ERISA” shall have the meaning specified in Section 4.7.

“ERISA Affiliate” shall have the meaning specified in Section 4.7.

“Facility” means any facility as defined in CERCLA.

“Financial Statements” shall have the meaning specified in Section 4.2.

“GAAP” shall mean generally accepted accounting principles in effect at the date
when applied, consistent with prior periods.

   
“Hazardous Materials” means: (a) pollutants, contaminants, pesticides,
radioactive substances, solid wastes or hazardous or extremely
 
hazardous, special, dangerous or toxic wastes, substances, chemicals or
materials within the meaning of any Environmental Law, including without
limitation any (i) “hazardous substance” as defined in CERCLA, and (ii)
“hazardous waste” as defined in RCRA; and (b) even if not prohibited, limited or
regulated by Environmental Laws, all pollutants, contaminants, hazardous,
dangerous or toxic chemical materials, wastes or any other substances,
including, without limitation, any industrial process or pollution control waste
(whether or not hazardous within the meaning of RCRA) which could pose a hazard
to the environment or the health and safety of any person, or impair the use or
value of any portion of the Real Estate.

A-2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



“Indemnified Party” means a party entitled to indemnification under this
Agreement.

“Indemnifying Party” means a party from whom indemnification is sought under
this Agreement.

“Intellectual Property” shall have the meaning specified in Section 4.11.

“Inventory” means newsprint, ink and office supplies of the Company.

   
“Liens” shall mean any lien, security interest, mortgage, restriction, pledge,
option, lease or sublease, claim, easement, encroachment or
 
encumbrance.

“Multiemployer Plan” shall have the meaning assigned to such term in ERISA.

   
“Offsite Facility” means any Facility which is not presently, and has not
heretofore been, owned, leased or occupied by the Company.

“PBGC” shall have the meaning specified in Section 4.7.

“Permits” shall have the meaning specified in Section 4.6.

   
“Permitted Liens” shall mean liens for current real or personal property Taxes
not due and payable as of the Closing and worker’s, carrier’s and
 
materialman’s liens that are immaterial in character, amount and extent, and
which do not detract from the value or interfere with the present or proposed
use of the properties they affect, together with such other existing liens as
are set forth in Section 4.2(c) of the Disclosure Schedule.

“Purchase Price” shall have the meaning specified in Section 2.1.

“Purchaser” shall have the meaning specified in the introductory paragraph to
this Agreement.

“Purchaser’s Ancillary Documents” shall have the meaning specified in
Section 5.1.

   
“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. Sec. 6902 et
seq., as amended and reauthorized.
 
“Release” means any spill, discharge, leak, emission, escape, injection,
dumping, disposal or other release or threatened release of any
 
Hazardous Materials into the environment, including, without limitation, any
Release which is subject to CERCLA.
 
“Subsidiary” shall have the meaning specified in Section 4.1(d).
 
“tax” or “taxes” shall mean all taxes and other charges imposed by any
governmental authority, including, without limitation, taxes or other
 
governmental charges imposed on gross or net income, minimum tax, gross
receipts, profits or gains, property, tangible or intangible assets, transfers
(including stock transfers), sales,

A-3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



   

 
use, ad valorem, franchise, capital, net worth, license, withholding on amounts
paid to any person, payroll, employment, excise, severance, stamp, occupation,
premium, environmental or windfall profits, customs, duty or other tax,
governmental fee or other like assessment or charge of any kind whatsoever
together with any interest or any penalty, additions to tax or additional
amount.

   
“tax return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to taxes filed (or required
 
to be filed) with any taxing authority, including any schedule or attachment
thereto, and including any amendment thereof.

   
“Third Party Claims” shall mean any claims for Damages or for equitable relief
which are asserted or threatened by a party other than the
 
parties hereto, their successors and permitted assigns, against any Indemnified
Party or to which an Indemnified Party is subject.

 




“Trademark” or “Trademarks” shall have the meaning specified in Section 4.11.


“WARN” shall mean the Worker Adjustment and Retraining Notification Act of 1988,
29 U.S.C. Section 2101 et seq.

“Welfare Plan” shall have the meaning assigned to such term in ERISA.

A-4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit B

Estimated Purchase Price
Adjustment Schedule

Diversified Suburban Newspapers, Inc.
(Park Record and Murray Printing Only)

Current Assets

                 
Cash:
                 
From Operations
  $ 362,413            
From Anticipated Pre-closing Repayment by DSN (Bernhard) of Spee-Dee Mailing
Services Advance
  $ 225,000            
From Anticipated Pre-closing Payment from Peter Bernhard for Spin-off of 80%
Interest in DSN to Bernhard
  $ 60,000          
 
               
 
          $ 647,413    
Employee Advances
          $ 1,857    
Accounts Receivable
(net of reserves)
          $ 513,254    
Inventory
          $ 86,158    
Gallup Independent Press:
                 
Purchase Price
  $ 250,000            
Legal Fees/Transactional Costs
  $ 5,873            
Press Removal and Shipping Expenses Paid to Offset Services
  $ 27,236            
Site Evaluation Expenses Paid to Interior Construction Specialists
  $ 6,550          
 
               
 
          $ 289,659    
Other Prepaid Expenses
          $ 12,569    
Credit for Anticipated Refund Attributable to Estimated FY 2005 Federal and
State Income Tax Payments Made September 30, 2004
          $ 29,710    
Credit for Carryforward Attributable to Anticipated July 1, 2004 - January 4,
2005 Net Operating Loss
          $ 50,000    
Insurance Policy Which Partially Funds Deferred Compensation Liability to Andy
Bernhard
          $ 145,000    
Country Club Membership
          $ 10,000  
 
             
 
          $ 1,785,620  

B-1





--------------------------------------------------------------------------------



TABLE OF CONTENTS



Balance Sheet Liabilities

          Trade Accounts Payable   $ 77,710   Note Payable (automobile)    
8,889   Accrued Salary, Bonuses, Commissions and Related Payroll Taxes
(Exclusive of those attributable to the special bonus to be paid to Andy
Bernhard)   $ 49,182     Unearned Subscription Revenue   $ 85,796     Accrued
Federal and State Income Taxes for 7/1/04 — 1/4/05   $ 000     Accrued Sales and
Property Taxes   $ (3,317 )   Notes Payable to Wells Fargo for indebtedness
incurred for purchase of Elskie Bolitho shares of stock and Gallup Independent
Press (to be paid at Closing)   $ 975,403     Liability to Peter Bernhard for
previous cash advances to Diversified (to be paid at Closing)   $ 171,440    
Special bonus payable to Andy Bernhard equivalent to 10% of MNG net purchase
price for Diversified Suburban Newspapers as adjusted to eliminate the accrual
for the payment of this bonus (to be paid at Closing)   $ 800,000     Liability
to Dean Singleton for consulting fees earned subsequent to June 30, 2004 (to be
paid at Closing)   $ 12,500     Accrued Vacation Benefits   $ 21,966    
Deferred Compensation Due Andy Bernhard   $ 175,000            
 
  $ 2,374,569     Estimated Purchase Price Adjustment   $ (585,949 )

B-2